DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 12/23/20 on Mr. Walter Piszker.

The application has been amended as follows: 
The claims have been amended as follows:

(Currently Amended) A method for guiding user adjustment of respiratory therapy, the method comprising:
receiving, as a user input, a targeted oxygen concentration and a targeted total air flow;
determining a first oxygen difference, wherein the first oxygen difference indicates a difference between a targeted oxygen flow rate and a first oxygen flow rate measured at a sensor of an oxygen valve, wherein the targeted oxygen flow rate is based on the targeted oxygen concentration and targeted total air flow;
determining a first air difference, wherein the first air difference indicates a difference between a targeted air flow rate and a first air flow rate measured at a sensor of an air valve, 
generating for display, on a display screen, a first adjustment instruction, wherein the first adjustment instruction indicates:
a first oxygen amount to manually adjust the oxygen valve to control the first oxygen flow rate to reach the targeted oxygen concentration, wherein the first oxygen amount is based on the first oxygen difference; and
a first air amount to manually adjust the air valve to control the first air flow rate to reach the targeted total air flow, wherein the first air amount is based on the first air difference; and 
generating for display on the display screen, in response to receiving a [[user]] first manual adjustment of the valve to control the first oxygen flow rate or to control the first air flow rate, a second adjustment instruction that includes a notice to additionally increase or decrease the first oxygen flow rate or the first air flow rate to reach the targeted oxygen concentration or the targeted total air flow;
wherein the notice includes a direction for adjustment of a knob controlling the oxygen valve or the air valve, the direction being opposite a direction of the [[user]] first manual adjustment of the air valve or the oxygen valve, respectively.

(Currently Amended) The method of claim 1, further comprising receiving a [[first]] second manual adjustment, wherein the [[first]] second manual adjustment modifies the first oxygen flow rate to a second oxygen flow rate.

(Currently Amended) The method of claim 2, further comprising determining a [[third]] second oxygen difference, wherein the [[third]] second oxygen difference indicates a difference between the targeted oxygen flow rate and the second oxygen flow rate.

(Currently Amended) The method of claim 3, further comprising generating for display, on the display screen, a third adjustment instruction, wherein the third adjustment instruction indicates a second oxygen amount to manually adjust the second oxygen flow rate, wherein the second oxygen amount is based on the [[third]] second oxygen difference.

(Currently Amended) The method of claim 4, further comprising receiving a third third manual adjustment modifies the first air flow rate to a second air flow rate.

(Currently Amended) The method of claim 5, further comprising determining a second air difference, wherein the second air difference indicates a difference between the targeted air flow rate and the second total air flow rate.

(Currently Amended) The method of claim 6, wherein the third adjustment instruction further indicates a second air amount to manually adjust the second air flow rate, wherein the second air amount is based on the second air difference.

(Original) The method of claim 1, wherein the targeted air flow rate is determined based on the targeted oxygen concentration and targeted total air flow by:
determining a ratio of an oxygen percentage of the targeted oxygen concentration to an oxygen percentage in the air from an air source; and
selecting the targeted air flow rate based on the ratio.

(Original) The method of claim 1, further comprising:
	retrieving a threshold oxygen flow rate; comparing the threshold oxygen flow rate to the first oxygen flow rate; and
	in response to determining that the first oxygen flow rate is less than the threshold oxygen flow rate, generating for display, on the display screen, an alert.

 (Original) The method of claim 1, wherein the first adjustment instruction further indicates a temperature of the air.

(Currently Amended) A system for guiding user adjustment of respiratory therapy, the system comprising:
		input circuitry configured to:
			receive, as a user input, a targeted oxygen concentration and a targeted total air flow;
control circuitry configured to:
oxygen difference, wherein the first oxygen difference indicates a difference between a targeted oxygen flow rate and a first oxygen flow rate measured at an oxygen sensor of an oxygen valve, wherein the targeted oxygen flow rate is based on the targeted oxygen concentration and targeted total air flow;
determine a first air difference, wherein the first air difference indicates a difference between a targeted air flow rate and a first air flow rate measured at an air sensor of an air valve, wherein the targeted air flow rate is based on the targeted oxygen flow rate and the targeted total air flow; 
generate for display, on a display screen, a first adjustment instruction, wherein the first adjustment instruction indicates:
a first oxygen amount to manually adjust the oxygen valve to control the first oxygen flow rate to reach the targeted oxygen concentration, wherein the first oxygen amount is based on the first oxygen difference; and
a first air amount to manually adjust the air valve to control the first air flow rate to reach the targeted total air flow, wherein the first air amount is based on the first air difference; and 
generate for display on the display screen, in response to receiving a [[user]] first manual adjustment of the oxygen valve or the air valve, a second adjustment instruction that includes a notice to additionally increase or decrease the first oxygen flow rate or the first air flow rate to reach the targeted oxygen concentration or the targeted total air flow,
wherein the notice includes a direction for adjustment of a knob controlling the oxygen valve or the air valve, the direction being opposite a direction of the [[user]] first manual adjustment of the air valve or the oxygen valve, respectively.

(Currently Amended) The system of claim 11, wherein the input circuitry is further configured to receive a [[first]] second manual adjustment, wherein the [[first]] second manual adjustment modifies the first oxygen flow rate to a second oxygen flow rate.

(Currently Amended) The system of claim 12, wherein the control circuitry is further configured to determine a [[third]] second oxygen difference, wherein the [[third]] second oxygen difference indicates a difference between the targeted oxygen flow rate and the second oxygen flow rate.

(Currently Amended) The system of claim 13, wherein the control circuitry is further configured to generate for display, on the display screen, a third adjustment instruction, wherein the third adjustment instruction indicates a second oxygen amount to manually adjust the second oxygen flow rate, wherein the second oxygen amount is based on the [[third]] second oxygen difference.

(Currently Amended) The system of claim 14, wherein the input circuitry is further configured to receive a third manual adjustment, wherein the third manual adjustment modifies the first air flow rate to a second air flow rate.

(Currently Amended) The system of claim 15, wherein the control circuitry is further configured to determine a second air difference, wherein the second air difference indicates a difference between the targeted air flow rate and the second total air flow rate.

(Currently Amended) The system of claim 16, wherein the third adjustment instruction further indicates a second air amount to manually adjust the second air flow rate, wherein the second air amount is based on the second air difference.

(Original) The system of claim 11, wherein the control circuitry is configured to determine the targeted air flow rate based on the targeted oxygen concentration and targeted total air flow by:
	determining a ratio of an oxygen percentage of the targeted oxygen concentration to an oxygen percentage in the air from an air source; and
	selecting the targeted air flow rate based on the ratio.

(Original) The system of claim 11, wherein the control circuitry configured to: 
	retrieve a threshold oxygen flow rate;
	compare the threshold oxygen flow rate to the first oxygen flow rate; and
	in response to determining that the first oxygen flow rate is less than the threshold oxygen flow rate, generate for display, on the display screen, an alert.

(Original) The system of claim 11, wherein the first adjustment instruction further indicates a temperature of the air.

(Currently Amended) A non-transitory computer readable medium having instructions recorded thereon for guiding user adjustment of respiratory therapy, the instructions comprising:
	an instruction for determining a first oxygen difference, wherein the first oxygen difference indicates a difference between a targeted oxygen flow rate and a first oxygen flow rate measured at an oxygen sensor of an oxygen valve, wherein the targeted oxygen flow rate is based on a targeted oxygen concentration and a targeted total air flow;
	an instruction for determining a first air difference, wherein the first air difference indicates a difference between a targeted air flow rate and a first air flow rate measured at an air sensor of an air valve, wherein the targeted air flow rate is based on the targeted oxygen flow rate and the targeted total air flow; 
	an instruction for generating for display, on a display screen, a first adjustment instruction, wherein the first adjustment instruction indicates:
			a first oxygen amount to manually adjust the oxygen valve to control the first oxygen flow rate to reach the targeted oxygen concentration, wherein the first oxygen amount is based on the first oxygen difference; and
			a first air amount to manually adjust the air valve to control the first air flow rate to reach the targeted total air flow, wherein the first air amount is based on the first air difference; and
an instruction for generating for display on the display screen, in response to receiving a [[user]] first manual adjustment of the oxygen valve or the air valve, a second adjustment instruction that includes a notice to additionally increase or decrease the first oxygen flow rate or the first air flow rate to reach the targeted oxygen concentration or the targeted total air flow,
wherein the notice includes a direction for adjustment of a knob controlling the oxygen valve or the air valve, the direction being opposite a direction of the [[user]] first manual adjustment of the air valve or the oxygen valve, respectively.

(Previously Presented) The method of claim 1, wherein the knob is next to an indicator on which the notice is indicated. 

(Cancelled) 

(Previously Presented) The method of claim 1, further comprising:
	continuously updating the second adjustment instruction until the target oxygen flow rate is reached.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose a method, system or non-transitory computer readable medium as disclosed in claims 1, 11 and 21. 
The closest prior art reference is Jamison (US 2010/0175695). Jamison teaches a method and system for adjusting targeted oxygen and air flow rates. (Paragraph 49) However, Jamison fails to disclose providing specific instructions for how to manually adjust air and oxygen valves to obtain the oxygen concentration and air flow rates or the direction in which the know or dial must be turned in order to achieve a desired combination of total flow rate and oxygen concentration. 
Chang (US 2016/0287824) teaches an automatic system for continuously adjusting the oxygen and air flow rates to achieve a targeted total air flowrate. However, Change does not disclose the manual adjustment or teach providing a direction for a manual adjustment of a dial. 
Therefore, since the prior art of record does not disclose all of the structural and functional limitation of the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785